Exhibit 10.5

 

EXECUTION VERSION

 

LICENSE AGREEMENT

 

License Agreement (this “Agreement”), dated as of August 9, 2016 (the “Effective
Date”), by and among First Hawaiian, Inc., a Delaware corporation (“FHI”), First
Hawaiian Bank, a Hawaii state-chartered bank (“FHB”), BancWest Holding Inc., a
Delaware corporation (“BWHI”), BancWest Corporation (formerly known as BWC
Holding Inc.), a Delaware corporation (“BWCorp”) and Bank of the West, a
California state-chartered bank (“BoW”, and together with FHI, FHB, BWHI and
BWCorp, the “Parties,” and each a “Party”).

 

RECITALS

 

WHEREAS, on April 1, 2016, BNP Paribas, a corporation organized and domiciled in
France (“BNPP”), effected a series of reorganization transactions (the
“Reorganization”) in contemplation of the proposed initial public offering of a
portion of the shares of common stock, par value $0.01 per share, of FHI
(formerly known as BancWest Corporation (“BWC”)), a wholly-owned subsidiary of
BNPP, pursuant to a Master Reorganization Agreement by and among FHI, BWHI,
BWCorp and BNPP, dated as of April 1, 2016;

 

WHEREAS, prior to the Reorganization, FHB and BoW were bank subsidiaries of BWC
and, as part of the Reorganization, were separated under independent bank
holding companies with FHB remaining a direct subsidiary of FHI and BoW becoming
a direct subsidiary of BWHI, a newly formed corporation which, as a result of
the Reorganization, became a direct subsidiary of BNPP;

 

WHEREAS, the Parties have collectively developed, and will continue to develop
up to and including the Non-CCAR Date, modeling data sets, models, data
governance standards, processes, coding (including, without limitation, extract,
transform and load code) and related documentation for use in complying with
stress testing and capital planning regulations, including Comprehensive Capital
Analysis and Review (CCAR) and Dodd-Frank Act stress testing (DFAST)
(collectively, the “Models”);

 

WHEREAS, the Parties have collectively developed, and will continue to develop
up to and including the Non-CCAR Date, processes and coding for use in
connection with the implementation of, and compliance with, the reporting
requirements of BNP Paribas USA, Inc. (“BNPP USA”), the BNPP Subsidiary that is
BNPP’s U.S. intermediate holding company for purposes of Regulation YY of the
Board of Governors of the Federal Reserve System (the “IHC Reporting Process”),
and the reporting requirements of BWCorp (the “BWCorp Reporting Process”, and
together with the IHC Reporting Process, the “Reporting Processes”);

 

WHEREAS, a Party may provide any other Party with access to Technology that is
developed, and will continue to be developed until the termination of the
Transitional Services Agreement, in connection with (but only in connection
with) the provision of Services covered by the Transitional Services Agreement
relating to either (1) the core banking or payment processing Services of the
type provided by Fidelity Information Services, LLC or similar Third-Party
Providers or (2) the wire transfer platform (“Services Technology”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, each Party desires to have an independent right to use the Models, the
Reporting Processes and Services Technology on a perpetual basis, and
accordingly, each Party desires to grant each other Party a non-exclusive
license to its rights, title and interest in the Models, the Reporting Processes
and Services Technology to facilitate such use.

 

NOW, THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Section 1.              Definitions.

 

“Applicable Law” means any law (including common law), statute, regulation,
rule, executive order, ordinance, judgment, ruling, published regulatory policy
or guideline, injunction, consent, order, exemption, license, approval or permit
enacted, issued, promulgated, adjudged, entered or enforced by a Governmental
Authority.

 

“BNPP” has the meaning set forth in the recitals.

 

“BNPP USA” has the meaning set forth in the recitals.

 

“BoW” has the meaning set forth in the preamble.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in Honolulu, Hawaii, New York, New York, Paris, France or San Francisco,
California are authorized or required by Applicable Law to close.

 

“BWC” has the meaning set forth in the recitals.

 

“BWCorp” has the meaning set forth in the preamble.

 

“BWCorp Reporting Process” has the meaning set forth in the recitals.

 

“BWHI” has the meaning set forth in the preamble.

 

“Confidential Information” means any and all information of, related to, or
concerning the Party or any of its Subsidiaries disclosing such information to
another Party or any other Party’s respective Subsidiaries, whether disclosed
on, prior to or following the Effective Date, and whether disclosed in oral,
written, electronic or optical form, including (i) any information relating to
the business, financial or other affairs (including future plans, financial
targets, trade secrets and know-how) of the disclosing Party or such Party’s
Subsidiaries, (ii) the Intellectual Property of the disclosing Party or such
Party’s Subsidiaries or (iii) any information of the disclosing Party or such
Party’s Subsidiaries provided in a manner which reasonably indicates the
confidential or proprietary nature of such information.

 

“Effective Date” has the meaning set forth in the preamble.

 

“FHB” has the meaning set forth in the preamble.

 

2

--------------------------------------------------------------------------------


 

“FHI” has the meaning set forth in the preamble.

 

“Governmental Authority” means any federal, state, local, domestic or foreign
agency, court, tribunal, administrative body, arbitration panel, department or
other legislative, judicial, governmental, quasi-governmental entity or
self-regulatory organization with competent jurisdiction.

 

“IHC Reporting Process” has the meaning set forth in the recitals.

 

“Intellectual Property” means, in any and all jurisdictions throughout the
world, any (i) patent rights, including all patents, pending patent applications
(including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, renewals, and all patents granted thereon),
and foreign counterparts of any of the foregoing; (ii) copyrights, mask works,
and all registrations thereof and applications therefor; (iii) trademarks;
(iv) domain names and uniform resource locators associated with the internet,
including registrations thereof; and (v) rights with respect to information and
materials not generally known to the public and from which independent economic
value is derived from such information and materials not being generally known
to the public, including trade secrets and other confidential and proprietary
information, including rights to limit the use or disclosure thereof by any
Person.

 

“License” means the license granted in Section 2(a) hereof.

 

“Models” has the meaning set forth in the recitals.

 

“Non-CCAR Date” means the date on which FHI and FHB cease to be subject to the
capital planning requirements and supervisory stress-testing requirements
pursuant to the Comprehensive Capital Analysis and Review (CCAR) applicable to
BNPP, BNPP USA, BWCorp or any other affiliate of BNPP.

 

“Person” means any individual, a general or limited partnership, a corporation,
a trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Reorganization” has the meaning set forth in the recitals.

 

“Reporting Processes” has the meaning set forth in the recitals.

 

“Services” has the meaning set forth in the Transitional Services Agreement.

 

“Services Technology” has the meaning set forth in the recitals.

 

“Subsidiary” means, with respect to any Person, any other Person controlled by
such Person.  For purposes of this Agreement, none of FHI and its Subsidiaries
shall be considered Subsidiaries of BNPP or any of BNPP’s Subsidiaries.

 

“Technology” has the meaning set forth in the Transitional Services Agreement.

 

3

--------------------------------------------------------------------------------


 

“Third-Party Provider” has the meaning set forth in the Transitional Services
Agreement.

 

“Transitional Services Agreement” means the Transitional Services Agreement,
dated the Effective Date, between BNPP, BWHI, BoW, FHI and FHB.

 

Section 2.              License.

 

(a)           License Grant.  Each Party hereby grants to each other Party and
its Subsidiaries a non-exclusive, worldwide, non-transferable, fully paid-up,
royalty free, perpetual, irrevocable, non-terminable license under (i) all of
its rights, title and interest in and to the Models, the Reporting Processes and
Services Technology, and (ii) any Intellectual Property, data, models, materials
and information of any other Person included or incorporated in or with any
Model solely to the extent such Party has the unrestricted right to grant such
license to the other Parties without any obligation, including the payment of
money, to such or any other Person, in each case to use, modify, enhance and
create derivative works of the Models, the Reporting Processes and Services
Technology for its internal business purposes.

 

(b)           No Sublicensing; No Transfer.  Each Party acknowledges and agrees
that the License does not include the right of any Party, without the prior
written consent of the other Parties, which consent shall not be unreasonably
withheld, to grant any sublicenses to third Persons or otherwise transfer any
rights to third Persons; provided, however, that any Party may grant sublicenses
to third-party commercial service providers in connection with the provision of
services utilizing the Models, the Reporting Processes or Services Technology
solely for or on behalf of such Party; provided, further, that (i) such Party
shall remain liable to each other Party with respect to any breach or violation
of the terms and conditions of this Agreement by any such sublicensee and
(ii) such sublicensee has a contractual obligation to maintain the
confidentiality of any Models, Reporting Processes, Services Technology or
portions thereof disclosed to such sublicensee.  This Agreement shall not be
assignable, in whole or in part, directly or indirectly, by any Party without
the prior written consent of the other Parties, which consent shall not
unreasonably be withheld, and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void; provided that
any Party may assign this Agreement to a purchaser of all or substantially all
of the property and assets of such Party (whether by sale, merger or otherwise)
so long as such purchaser expressly assumes, in a written instrument in form
reasonably satisfactory to the non-assigning Parties, the due and punctual
performance or observance of every agreement and covenant of this Agreement on
the part of the assigning Party to be performed or observed.

 

(c)           Third Party Rights.  Each Party acknowledges and agrees that
(i) rights to Intellectual Property, data, models, materials and information
owned by one or more third parties may be required to exercise its rights under
the License, (ii) no Party in its capacity as a Licensor has granted or
purported to grant any rights to the foregoing except as expressly included in
the License, and (iii) any exercise of its rights under the License is
undertaken at its sole risk.  The Parties shall cooperate in good faith to
identify and share information regarding all such third party rights.

 

4

--------------------------------------------------------------------------------


 

(d)           Disclaimer of Warranties and Limitation of Liability. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE MODELS, THE  REPORTING
PROCESSES AND SERVICES TECHNOLOGY ARE PROVIDED “AS-IS,” WITH ALL FAULTS, AND
WITHOUT ANY WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, INCLUDING THE IMPLIED WARRANTIES,
DUTIES AND CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
ACCURACY OR COMPLETENESS, RESULTS, WORKMANLIKE EFFORT AND NON-INFRINGEMENT OF
THIRD PARTY RIGHTS, AND NO PARTY ASSUMES ANY OBLIGATION TO PROVIDE ANY SUPPORT,
DOCUMENTATION, MAINTENANCE, UPDATES OR UPGRADES WITH RESPECT TO THE MODELS, THE
REPORTING PROCESSES AND SERVICES TECHNOLOGY.  IN NO EVENT SHALL ANY PARTY IN ITS
CAPACITY AS A LICENSOR HAVE ANY OBLIGATION OR LIABILITY, REGARDLESS OF THE
FORM OF ACTION, OR OTHERWISE ARISING OUT OF OR RELATED TO THE LICENSE, WHETHER
IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), BREACH OF
WARRANTY OR OTHERWISE FOR COVER OR FOR ANY DIRECT,
SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, CONSEQUENTIAL OR SIMILAR
DAMAGES OR LOSS OF REVENUE, PROFIT, SAVINGS OR BUSINESS WHICH IN ANY WAY ARISE
OUT OF, RELATE TO OR ARE A CONSEQUENCE OF THE LICENSE, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

(e)           Acknowledgement; No Challenges.  Each Party acknowledges that
modifications, enhancements and derivative works of the Models, the Reporting
Processes and Services Technology created by any other Party shall be owned by
such other Party without any disclosure or accounting obligations.  No Party
shall, and each Party shall cause its Subsidiaries not to, directly or
indirectly, challenge or assist, fund, support, consent to or otherwise
facilitate any challenge to any other Party’s rights to the Models, the
Reporting Processes and Services Technology pursuant to the License.

 

Section 3.              Confidentiality.  Each Party acknowledges and agrees
that (a) the Models, the Reporting Processes and Services Technology constitute
the Confidential Information of each of the Parties, (b) the Models, the
Reporting Processes and Services Technology may only be used pursuant to the
terms of the License, (c) it may only provide access to the Models, the
Reporting Processes and Services Technology to those of its employees,
contractors and agents who require access to the same in connection with the
exercise of such Party’s rights under the License (including, for the avoidance
of doubt, any employees, contractors and agents of such Party who perform
services to or for such Party with respect to the Models, the Reporting
Processes or Services Technology, as applicable), and (d) it shall use
commercially reasonable efforts to protect all Confidential Information received
in connection with this Agreement, including, without limitation, the Models,
the Reporting Processes and Services Technology against unauthorized disclosure
to third Persons.  Despite the foregoing, Confidential Information received in
connection with this Agreement may be disclosed by any Party to the extent that
such Confidential Information: (w) is required to be disclosed by Applicable Law
or for the purpose of any judicial or administrative proceedings (provided that,
to the extent practicable and permitted by Applicable Law, prior to such
disclosure or use, the Party disclosing the Confidential Information shall
(i) promptly notify the

 

5

--------------------------------------------------------------------------------


 

other Parties of such requirement and provide such Parties with a list of the
Confidential Information to be disclosed (unless the provision of such notice is
not permissible under Applicable Law) and (ii) reasonably cooperate in obtaining
a protective order covering, or confidential treatment for, such Confidential
Information); (x) is required to be disclosed to any Governmental Authority
having jurisdiction over the Party disclosing the Confidential Information in
connection with supervisory discussions with, and examinations by, such
Governmental Authority; (y) becomes generally available to the public (other
than as a result of an unauthorized disclosure, whether direct or indirect, by
any of the Parties); provided that there is written evidence of the public
availability of such Confidential Information; or (z) was permitted to be
disclosed or used with the other Parties’ prior written approval.

 

Section 4.              Entire Agreement; Amendment.

 

(a)           This Agreement, together with the Transitional Services Agreement,
contains the entire agreement among the Parties with respect to the subject
matter hereof (and supersedes any prior agreements, arrangements or
understandings, oral or written, between the Parties with respect to such
subject matter) and there are no agreements, representations or warranties with
respect to such subject matter which are not set forth in this Agreement.  No
provision of this Agreement may be amended, supplemented or modified except by a
written instrument making specific reference to this Agreement and signed by all
Parties.

 

(b)           To the extent (1) a Party identifies a Technology that is not
included in the License, (2) use of such Technology has been shared with such
identifying Party by another Party prior to the Non-CCAR Date, and (3) such
identifying Party desires to have an independent right to use such Technology on
a perpetual basis, the Parties agree to cooperate in good faith to amend this
Agreement or enter into a separate agreement to provide such Party with a
license to facilitate such use.

 

Section 5.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York and without regard
to its choice of law principles.

 

Section 6.              Severability.  In the event any one or more of the
provisions contained in this Agreement or the application thereof to any Person
or circumstance is determined by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein, or the
application of such provisions to Persons or circumstances or in jurisdictions
other than those as to which have been held invalid, illegal, void or
unenforceable, shall remain in full force and effect and shall not in any way be
affected, impaired or invalidated thereby.  The Parties shall endeavor in good
faith negotiations to replace the invalid, illegal, void or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of invalid, illegal, void or unenforceable provisions.

 

Section 7.              Interpretation.  References to any Governmental
Authority include any successor to such Governmental Authority.  Terms defined
in the singular have a comparable meaning when used in the plural, and vice
versa.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this

 

6

--------------------------------------------------------------------------------


 

Agreement as a whole and not to any particular provision of this Agreement. 
Wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.” 
The headings contained in this Agreement are for reference purposes only and do
not limit or otherwise affect any of the provisions of this Agreement.  The
Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event of an ambiguity or a question of intent or
interpretation, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

 

Section 8.              Waivers.  Any waiver, permit, consent or approval of any
kind or character of any breach or default under this Agreement, or any waiver
of any provision or condition of this Agreement, shall be effective only to the
extent specifically set forth in writing by the Party to be bound thereby. 
Notwithstanding any provision set forth in this Agreement, no Party shall be
required to take any action or refrain from taking any action that would cause
it to violate any Applicable Law, statute, legal restriction, regulation,
rule or order of any Governmental Authority.

 

Section 9.              Counterparts.  This Agreement may be executed in one or
more counterparts, including by facsimile or by e-mail delivery of a “.pdf”
format data file, all of which shall constitute one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
the day, month and year first above written.

 

 

First Hawaiian, Inc.

 

 

 

 

 

 

 

By:

/s/ Robert S. Harrison

 

 

Name:

Robert S. Harrison

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

First Hawaiian Bank

 

 

 

 

 

 

 

By:

/s/ Robert S. Harrison

 

 

Name:

Robert S. Harrison

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

BancWest Holding Inc.

 

 

 

 

 

 

By:

/s/ Thibault Fulconis

 

 

Name:

Thibault Fulconis

 

 

Title:

Vice Chairman

 

 

 

 

BancWest Corporation

 

 

 

 

 

 

 

By:

/s/ Thibault Fulconis

 

 

Name:

Thibault Fulconis

 

 

Title:

Vice Chairman

 

 

 

 

Bank of the West

 

 

 

 

 

 

 

By:

/s/ Thibault Fulconis

 

 

Name:

Thibault Fulconis

 

 

Title:

Vice Chairman

 

[Signature Page to License Agreement]

 

--------------------------------------------------------------------------------